ON PETITION TO REHEAR
LLOYD TATUM, Special Judge.
The State has filed an earnest petition to rehear which we think merits further elaboration on our holding that T.C.A. § 40-35-402(d) requires this court to review de novo punishment issues, subject to the mandatory provisions of the driving while intoxicated statute, T.C.A. § 55-10-403.
Citing State v. Lowe, 661 S.W.2d 701 (Tenn.Crim.App.1983), and State v. Gurley, 691 S.W.2d 562 (Tenn.Crim.App.1984), the State insists that the de novo review requirements of T.C.A. § 40-35-402(d) are not applicable in any respect to driving while intoxicated cases. There are certain mandatory requirements with regard to punishment set out in the driving while intoxicated penalty statute. Among these requirements are provisions for certain minimum mandatory jail terms which must be served “day for day.” The minimum sentences required to be served by T.C.A. § 55-10-403 may not be suspended or probated until a convicted defendant has fully served the minimum sentence provided. The Gurley and Lowe cases held that these mandatory requirements of T.C.A. § 55-10-403 were not abolished by the Criminal Sentencing Reform Act of 1982. We adhere to the Gurley and Lowe holdings.
However, T.C.A. § 55-10-403 grants to the trial judge the discretionary power to impose a sentence in excess of the minimum which is required to be imposed and served “day for day.” The discretionary power of the trial judge to suspend or probate any sentence imposed in excess of the mandatory minimum is also preserved by § 55-10-403.
At the First Extraordinary Session of the Legislature in 1985, T.C.A. § 40-35-402 was amended by adding subsection (d), which provides as follows:
“40-35-402 ...
(d) When reviewing sentencing issues raised pursuant to subsection (a), including the granting or denial of probation and the length of sentence, the appellate court shall conduct a de novo review on the record of such issues. Such review shall be conducted without a presumption that the determinations made by the court from which the appeal is taken are correct. If, in the opinion of the appellate court, the sentence is excessive or the manner of service of such sentence is inappropriate, the sentence shall be modified as provided in subsection (c).”
*689For the reasons stated in Lowe and Gur-ley, we think that both the trial court and this court are bound by the specific mandatory provisions relative to sentencing as set out in T.C.A. § 55-10-403; however, as we understand the above-quoted subsection (d), we are required to conduct a de novo review on the record of sentencing issues which are discretionary with the trial judge. We could not hold that the minimum mandatory sentences of the driving while intoxicated statute are inappropriate nor could we hold that the trial judge erroneously refused to probate a sentence when § 55-10-403 prohibits him from doing so. However, in examining § 55-10-403 in para materia with § 40-35-402(d), we conclude that we are required to conduct a de novo review of the portion of a sentence that is subject to the trial judge’s discretion.
The State also urges that “the issuance or non-issuance of a restricted operator’s license as part of a sentence addresses itself to the authority and discretion of the trial court.” T.C.A. § 55-10-403(d) supports this assertion. Also State v. Bryant, 678 S.W.2d 480 (Tenn.Crim.App.1984) is in accord. However, since the release of the opinion in the Bryant case, the above-quoted T.C.A. § 40-35-402(d) was enacted and became effective on December 11, 1985. While the issuance or non-issuance of a restricted operator’s license is yet discretionary with the trial judge, we must now review de novo the exercise of his discretion pursuant to § 40-35-402(d). We think that this is a “sentencing issue” within the meaning of that code section.
We hold that when a defendant has been convicted of driving while intoxicated, T.C.A. § 40-35-402(d) requires us to review de novo sentences imposed by the trial judge in the exercise of his discretionary powers. We do not have power to reduce or modify a sentence imposed by the trial judge in compliance with the mandatory mínimums required by T.C.A. § 55-10-403.
For the reasons stated, we respectfully adhere to our original holding.
DUNCAN and CORNELIUS, JJ., concur.